Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “A track roller assembly with a wheel body”, and 
Claim 20 ““at least one second plug 1200c connected to each of the two cap elements 500 and each of the two bodies 200.”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the specification discloses (¶ 0027) “a thread 210”.  But, Figures 2-7, 13B, and 14B show a plurality of threads 210. Appropriate correction is required.
The disclosure is objected to because the specification discloses (¶ 0029) “a thread 510”.  But, Figures 2-7, 13B, and 14B show a plurality of screws 510. Appropriate correction is required.

Claim Objections
Claim1 is objected to because of the specification discloses “a thread 210” and “a screw 510, in paragraphs 0027 and 0029 respectively.  But, Figures 2-7, 13B, and 14B show a plurality of threads 210 and screws 510. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A track roller assembly comprising a wheel body” in line 1, and claim 11 recites “A track roller assembly comprising a wheel body” in line 1. It is unclear whether the “track roller assembly” in claim 1 and claim 11 are the same or different. None of the Figures in the specification discloses a track roller assembly with a single wheel body. Specification including Figures discloses track assembly with two wheel bodies (¶ 0026). A track assembly in Figures 3, 9, 13B, and 14B show two wheel bodies. The specification discloses (¶ 0027) the two wheel bodies 200 are connected to each other via a convex and concave portions, where the convex portion is correspondingly engaged into the concave portion, so that the two wheel bodies 200 are joined tightly. It appears that claim 1 is directed to a portion of the track roller assembly. Appropriate correction is required.        
Claim 1 recites “one side of the rotating oil seal connected to the cap element, and another side of the rotating oil seal rotatably abutting the wheel axle” in line seven. The meaning of “one side“ and “another side” is not clear. Figures 3-4, 7, 13B, and 14B show two sides of the oil seal 600 connected to the cap element 500, and a radially inner portion (610, 620) of the oil seal 600 abuts the wheel axle 400. Appropriate correction is required.    
Claim 11 recites “two wheel bodies connected to each other” in line two. It is unclear how the wheel bodies are connected to each other. None of the dependent claims define how the two wheel bodies are connected together. Appropriate correction is required.  
Claim 11 recites “one side of each of the rotating oil seals 600 connected to each of the cap element 500, and another side of each of the rotating oil seals 600 rotatably abutting the wheel axle 400” in line seven. (a) The meaning of “one side“ and “another side” is not clear. Figures 3-4, 7, 13B, and 14B show two sides of the oil seal 600 connected to the cap element 500, and a radially inner portion (610, 620) of the oil seal 600 abuts the wheel axle 400. (b) How is it possible for “one side of each of the rotating oil seals 600 connected to each of the cap element 500”? one oil seal 600 is connected to one cap element 500, and the other oil seal 600 is connected to the other cap element 500. Appropriate correction is required.     
Claims 9 and 19 recite “at least one oil blocking portion 610 rotatably abutting the wheel axle and approaching the oil body 800” in line three. The meaning of “approaching” is not clear. Figures 4 and 7 show the oil body 800 is delimited by the oil seal 600 on one of the sides. Appropriate correction is required. 
Claim 20 recites “at least one second plug 1200c connected to each of the two cap elements 500 and each of the two wheel bodies 200.” How is it possible to connect one second plug 1200c to each of the two cap elements 500 and each of the two wheel bodies 200? One second plug 1200c can be connected to one cap element 500 and wheel body 200. Appropriate correction is required. 
Claim 7 and 17 recite the limitation "the slots 540" in line three, and “the limiting 
notches” in line five. There are insufficient antecedent basis for these limitations in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2-10 and 12-20  is/are rejected. 
Applicant does not point, with particularity, to claim language the invention.

Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675